Citation Nr: 1515736	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

4. Entitlement to a compensable initial rating for his service-connected right leg scar.

5. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, A.F.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to May 1958 and from May 1958 to September 1960.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to the benefits sought on appeal.   

In the April 2009 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for PTSD.  Upon review of the record, the Board has expanded the issue to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.  During the hearing, the Veteran and his representative indicated that they had not received a statement of the case (SOC) regarding his request for a higher rating for his right leg scar.  Accordingly, they requested his substantive appeal (Form 9), filed in August 2012, be treated as a notice of disagreement and have the case remanded back to the RO to issue an SOC.  Upon review of the claims file, the Veteran filed his notice of disagreement as to the rating of his right leg scar in May 2009.  An SOC regarding this issue was sent to the Veteran in May 2012, addressing the propriety of the noncompensable rating.   The Veteran returned his substantive appeal, Form 9, in June 2012, indicating it was in response to the "letter of [] May 2012" including his service connected scar on the right foreleg.  He stated that he did not want a Board hearing with respect to this issue.  Accordingly, the issue of entitlement to an initial compensable rating for right leg scar is properly before the Board and ready for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no competent and credible evidence corroborating the occurrence of the Veteran's alleged in-service stressor. 

2. The preponderance of the evidence fails to establish that the Veteran has a current acquired psychiatric disorder, to include PTSD, that is related to his active military service.  

3. Throughout the appeal, the Veteran's right lower leg scar has resulted in complaints of pain which more nearly approximates the criteria for a compensable rating for scarring that is painful, but does not result in any limitation of function or motion or other disabling effect.


CONCLUSION OF LAW

1. The criteria for establishing service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.The criteria for an initial 10 percent rating, but no higher, for a right leg scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in October 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if a claim is granted.  This letter accordingly addressed all notice elements and preceded the adjudication of the claims in April 2009.  Nothing more was required.  

Regarding the Veteran's increased rating claim, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman 19 Vet. App. at 473.  However, a May 2012 statement of the case (SOC) provided notice on the "downstream" element of initial rating.  

The Board also finds that VA has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Identified private treatment records have also been obtained.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Board notes that the Veteran has not been afforded a VA psychiatric examination regarding his claim for service connection for PTSD.  However, as will be discussed more fully below, the Veteran's claimed stressor has not been corroborated by competent and credible evidence.  There is also no competent and credible evidence of an acquired psychiatric disorder in service or for many years thereafter or that relates any such disorder to his active service.  Accordingly, in the absence of competent and credible evidence of an in-service incident or disability, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues)..

The Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in Fenruary 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO hearing officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the undersigned VLJ identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The VLJ even held the record open for 30 days after the hearing for the Veteran to submit additional evidence.  The Veteran did so and has waived regional office consideration of that evidence.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Service Connection for an acquired psychiatric disorder, to include PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with a chronic disability listed under 3.309(a), service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  No such allegation has been made in the present case.  Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran asserts that while in service, in November 1956, he was sent on a top-secret mission from McChord Air Force Base to North Korea to rescue 2 scientists.  He stated that he had to slit a guard's throat to help rescue the scientists and that he was then chased by North Koreans who were shooting at him and threw a hand grenade that exploded 20 feet from his right side, a piece of such hitting his leg.  He said one of the scientists pulled a piece of shrapnel out of his leg and cauterized his wound with a cigar lighter.  Finally, they put sulfur and a bandage on his wound. 

The Veteran's DD Form 214 Report of Separation notes that the Veteran served in the 4797th Transportation Squadron and the 2578th Material Squadron as a vehicle operator.  Service personnel records do not demonstrate participation in combat nor do they demonstrate that the Veteran underwent any type of enhanced combat training or Special Forces training..

The Veteran's Personnel Records demonstrate that the Veteran served in basic training in Lackland Air Force Base in January 1956.  He then served as a student jet engine mechanic in Sheppard Air Force Base starting in February 1956.  The Veteran is then shown to have served as a surface transportation helper in McChord Air Force Base from September 1956.  From March 1957, he continued at McChord Air Force Base as a vehicle operator.  In October 1957, he served casual duty in Manhattan Beach Air Force Station.  From October 1957, he served in Pepperrell Air Force Base in Newfoundland until he moved to Ellington Air Force Base in Texas in April 1959 for the remainder of his service.  

Service treatment records are negative for any complaints or diagnosis of, or treatment for PTSD or psychiatric symptoms.  A re-enlistment examination from April 1958 notes that the Veteran did not have any identifying body marks, including scars, and his lower extremities were found "normal." A normal psychiatric examination was also noted.  The Veteran's August 1960 report of medical examination for the purpose of separation from service noted a normal psychiatric examination.  In his August 1960 report of medical history for the purpose of separation, the Veteran reported no depression, excessive worry, or nervous trouble.  This examination noted a circular scar on the Veteran's right leg.

VA treatment records from July 2008 include a notation that the Veteran's history and mental status were consistent with PTSD which is "service connected" and his alleged experiences are "supported by a scar on his leg consistent with an old shrapnel wound."  The Veteran's VA treatment notes also show a diagnosis of PTSD in May 2009.  During treatment, the Veteran reported that his nightmares were getting worse and that he wakes up "crying and covered in sweat and has seemed to be in a trance for a while for about 5 minutes."  He indicated this started happening after he underwent surgery 2 months prior.  The examiner noted that the Veteran started crying when speaking about a rescue mission.  Treatment notes from June 2009 indicate that the Veteran was "tearful" because the things that he did in service during the covert operation were not documented anywhere.  The Veteran's claims file includes treatment records dated in January 2010 from his private doctor of osteopathic medicine, W.P., indicating that the Veteran has posttraumatic stress disorder (PTSD) related to military service.  

The claims file includes a memorandum dated in April 2009 noting a formal finding of inability to corroborate the claimed stressors associated with the claim for service connection for PTSD. The Joint Services Records Research Center (JSRRC) reviewed the Veteran's personnel files and did not find evidence of combat service or combat decorations.  Additionally, correspondence dated in May 2012 indicates that the Veteran's stressor statement was submitted to the United States Special Operations Command who was unable to verify his claimed incident.  A follow-up letter dated in May 2012 from the JSRRC coordinator indicating they were again unable to corroborate the Veteran's claimed stressors. 

During the February 2015 hearing, the Veteran reported that his top secret mission came directly from the President.  He indicated that he had to take someone's life and that at one point, the North Koreans came running towards him shooting and throwing hand grenades.  He stated the Central Intelligence Agency (CIA) told him that he was "never to say a word about this to anybody."  He was also told that if he were to tell anyone, he would be dishonorably discharged and serve time in federal prison.  The Veteran's wife stated that when they first got married, in the early 1960's, she recalled that he had nightmares and would sweat during the night.       

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD.  Turning first to the Veteran's service records, there is no evidence of his mission to North Korea and all efforts made to confirm service in North Korea were unsuccessful.  The JSRRC and United States Special Operations Command (USSCOM) have both indicated that they were unable to verify his claimed incident, weighing heavily against his allegations.  The Board finds the conclusions reached by the JSRRC and the USSCOM are entitled to greater probative weight than the Veteran's assertions that he served in North Korea.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The Board has considered the Veteran's personal assertions that the mission was highly classified and that he was afraid to tell anyone without risking a dishonorable discharge and criminal sentencing.  However, the Board finds the service records to be more persuasive and probative than the Veteran's assertions, especially in light of the findings of the JSRRC.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's personnel records and records generated by USSCOM are highly probative evidence because they were generated with the specific view of recording the events they describe.  In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Moreover, members of the US Special Forces units are an elite and specially selected group of soldiers that have undergone rigorous physical, combat, and tactical training.  The Board finds it incredible that the Veteran would have been selected for a covert, Special Forces search and rescue mission with no combat training beyond basic.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran).

Consideration has been given to the Veteran's allegation that he suffered a combat related wound during the alleged search and rescue mission, and that he is service connected for a scar of the right leg.  There is no evidence in the claims file to corroborate that contention.  While the scar is indicated on his separation examination, and the Veteran is in fact service connected for that scar, there is no mention of a shrapnel wound or grenade on either his August 1960 separation examination or even mention of a scar on his April 1958 reenlistment examination.  Similarly, the July 2008 VA treatment records indicating the scar is consistent with an old shrapnel wound is based on the history provided by the Veteran, and the statement is therefore not afforded any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Additionally, the Veteran's service treatment records were negative for diagnosis of or treatment for a psychiatric disorder and there is no evidence of mental health treatment until over 45 years after service.   The absence of mental health complaints or treatment for such a significant period weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Nor is there competent evidence even suggesting a current psychiatric disorder is related to service for reasons other than his unverified stressor.  The Board notes that the Veteran has contended on his own behalf that his PTSD is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose them.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In this case, competent and credible evidence of a stressor has not been provided.  Additionally, there is no evidence of treatment or complaints of a psychiatric disorder in service or probative, competent, and credible evidence of a nexus between his currently diagnosed PTSD or any other acquired psychiatric disability and his active service.  Accordingly, the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.   However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III. Increased Rating for Right Leg Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection, September 10, 2008, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for left lower extremity scarring was granted by the RO in a April 2009 rating decision.  The noncompensable disability rating was awarded under the provisions of Code 7804 from the date of claim in September 2008.

Pursuant to Diagnostic 7800, scars of the head, face, or neck with one characteristic of disfigurement is rated 10 percent disabling.  The Veteran's scar is on his right foreleg.  DC 7800 is thereby inapplicable.

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note 1 to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note 2 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25, 38 C.F.R. § 4.118.

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear that make up an area of 144 square inches or greater warrants a 10 percent rating.  Note 1 defines a superficial scar as one not associated with underlying soft tissue damage.  Note 2 indicates that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Additionally, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note 1 to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note 3 under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.



Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, are to be rated in relation to any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

The Veteran's August 1960 Report of Medical Examination for the purpose of Separation indicates that he had a 1-inch diameter circular scar on the lateral aspect of his right leg.  

During a VA examination in February 2009, the Veteran denied any problems with skin breakdown or infections.  He did state that over the years he has had some "sensitivity" in the scar when the weather gets cold.  The examiner measured the scar to be 2 centimeters in length by 1.8 centimeters in width, hypopigmented, superficial, nontender, and circular.  He noted that there was no tenderness on palpation, underlying tissue damage, breakdown of skin over the scar, or loss of motion due to the scar.

On the Veteran's notice of disagreement submitted in May 2009, he stated that the "scar is painful when pressed or examined" and that it is "not extremely painful until it is touched."  He also explained that it causes pain in the changing weather.  He requested a 10 percent evaluation.    

Affording the Veteran the full benefit of the doubt, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's right leg scar.  The Veteran claims that he has pain on palpation of the scar and pain in the changing of weather.  The Board finds him competent to articulate such symptoms and a credible reporter of his symptoms.  Although the VA examiner did not note pain on palpation during the examination, the examiner did articulate pain with changing of the weather.  Giving the benefit of the doubt to the Veteran, a 10 percent rating is warranted from September 10, 2008 for his service-connected right leg scar under DC 7804.


A rating in excess of 10 percent is not warranted for any time during the appeal period, and neither is such sought by the Veteran.  There is likewise no basis for assigning a separate compensable rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping).  In this regard, there is no evidence that the Veteran's scar is deep and nonlinear, makes up an area greater than 144 square inches, or that there is more than one painful scar.  There is likewise no functional loss found.  There is no indication that the Veteran has limitation of motion related to his right leg scar.

With regard to any contentions that the Veteran's scar disability warrants a higher rating, the Board finds that the Veteran is competent to report symptoms because this requires only personal knowledge, as pain and discomfort come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of a scar according to the appropriate diagnostic codes.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Regarding the Veteran's right leg scar, the evidence does not indicate that Veteran's disability picture is not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's scar was applied to the applicable rating criteria, general counsel opinions, and case law.  His pain and symptomatology is contemplated by the 10 percent rating and increased symptomatology allows for higher ratings.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's right leg scar disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on these determinations, the Board declines to remand the right leg scar issue for consideration referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

Finally, the Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to his service-connected right leg scar.  Therefore, the Board finds that entitlement to TDIU is not part of the increased rating claim currently on appeal.


ORDER

Service connection for PTSD is denied.

An initial rating of 10 percent, but no higher, is warranted for the Veteran's service-connected right leg scar.


REMAND

The Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure during active duty.  

The Veteran was afforded a VA audiological examination in March 2011.  The examiner concluded the Veteran's hearing loss and tinnitus were not related to his military service because his hearing acuity was within normal limits at separation.  However, the examiner did not address threshold shifts that were shown in service.  The Veteran's entrance examination in January 1956 and his April 1958 re-enlistment examinations show bilateral whisper test hearing results of 15/15 with no audiological testing results.  The Veteran's August 1960 separation examination showed the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 (30) dB
15 (25) dB
15 (25) dB
-
20 (25) dB
Left Ear
10 (25) dB
10 (20) dB
5 (15) dB
-
20 (25) dB

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Id.  The audiometric examination results from the Veteran's August 1960 separation examination indicate that there was, in fact, some degree of hearing loss while the Veteran was on active duty.  Additionally, the Board notes that it appears as though the conversion to ISO-ANSI standards was not considered by the March 2011 VA examiner.  Under Hensley, the Veteran's hearing loss during active duty (once converted), while not enough to meet the criteria for a hearing loss disability for VA purposes, was at or above the 20 decibel "normal hearing" threshold in multiple frequencies, bilaterally, indicating some degree of hearing loss. 

In light of these deficiencies, the March 2011 VA examiner's opinion is not adequate to decide the claims for entitlement to service connection for hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, an opinion was sought regarding the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a lymph node simple biopsy.  The opinion indicates that the Veteran signed a preoperative surgical permit regarding his lymph node biopsy in February 2009.  Upon review of the record, this permit is not associated with the claims file and the Veteran's medical treatment records appear incomplete.  Efforts should be made to obtain records from prior to the Veteran's lymph node biopsy in March 2009.  Specifically, a copy of the preoperative surgical permit should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the audiologist who conducted the March 2011 VA examination to render an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a new examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss and tinnitus; in particular, whether the Veteran's post-service hearing disorder is due in whole or in part to noise exposure during active service.

The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether:

(A) It is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his report of noise exposure.  

(B) It is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus disability is etiologically related to service, to include his report of noise exposure.  

For the purposes of the opinion, the examiner should consider the Veteran's statements with regard to a continuity of hearing loss and tinnitus following service. The examiner must address the Veteran's separation examination results once conversion to ISO-ANSI standards is considered.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing answers to the questions.

2. Request all treatment records from the VAMC in Houston, Texas from prior to March 2009.  Specifically, request a copy of the Veteran's preoperative surgical permit regarding the lymph node biopsy, allegedly signed in February 2009.  All requests and responses should be clearly documented in the claims file. 

3. Thereafter, the RO or the AMC should undertake any other development it determines to be warranted and then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


